Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Applicant has now amended the only remaining independent claim 1, claim 1, to recite a device for securing to a soft-top vehicle having:

side and rear panels and a soft top and right, left and rear rigid panels positioned behind said factory soft panels 

The prior art of record does not disclose a soft-top vehicle comprising right, left and rear soft panels with right, left and rear rigid panels behind said factory soft-top right, left and rear soft panels.  The closest art of record are the Bowles and Haberkamp prior art.  
Bowles discloses a vehicle that is convertible from an open air framed vehicle to a more secure rigid wall vehicle using right, left and rear hard rigid panels.   Bowles does not disclose right, left and rear soft panels as now recited in claim 1, see above, only a (factory) soft top.  
Haberkamp discloses a vehicle that has a soft skin roof 20 with rigid wall right, left and rear rigid panels.   Bowles does not disclose right, left and rear soft panels.  Haberkamp does not disclose right, left and rear soft panels as now recited in claim 1, see above, only a (factory) soft top.  
Neither Bowles nor Haberkamp disclose or teach a soft-top vehicle comprising right, left and rear soft panels with right, left and rear rigid panels located behind said factory soft-top right, left and rear soft panels.  
In summary, claim 1 is deemed not to be anticipated under 35 USC 102 either Bowles or Haberkamp nor is it deemed to be obvious over Bowles and Haberkamp under 35 USC 103 nor any of the other art of record.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612